    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 1 of 32
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
           IN THE UNITED STATES DISTRICT COURTSeptember 30, 2020
           FOR THE SOUTHERN DISTRICT OF TEXASDavid J. Bradley, Clerk
                   GALVESTON DIVISION
                                 ══════════
                                 No. 3:19-cv-0247
                                 ══════════

               WAYMON J. STEPHERSON, TDCJ #02109879, PETITIONER,
                                      v.

                           BOBBY LUMPKIN, RESPONDENT.

            ══════════════════════════════════════════
                  MEMORANDUM OPINION AND ORDER
            ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

         State inmate Waymon J. Stepherson, who proceeds pro se, is incarcerated

in the Texas Department of Criminal Justice–Correctional Institutions Division

(“TDCJ”). Stepherson filed a petition for a federal writ of habeas corpus (Dkt. 1)

and a supplement to the petition (Dkt. 2), seeking relief from a state-court

conviction. The respondent filed a motion for summary judgment (Dkt. 13) and a

copy of the state-court records (Dkt. 14; Dkt. 15). Stepherson has responded (Dkt.

17), and his claims are ripe for decision.   Having now considered the petition,

motion, briefing, the applicable legal authorities, and all matters of record, the

court determines that summary judgment should be granted for the reasons that

follow.




1 / 32
       Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 2 of 32



I.       BACKGROUND

         A.    Procedural Background

         In 2016, a jury convicted Stepherson on two counts of aggravated robbery in

the 300th District Court of Brazoria County, Case No. 77949-CR, Hon. K. Randall

Hufstetler presiding (Dkt. 14-15, at 214-15). 1 Stepherson pleaded true to two

enhancements (id. at 214). The jury sentenced him to 38 years in TDCJ on each

count with sentences to run concurrently (id.).

         Stepherson appealed. On February 8, 2018, the First Court of Appeals

affirmed the judgment against him. See Stepherson v. State, 2018 WL 761644, No.

01-16-00396-CR (Tex. App.–Hou. [1st. Dist.] 2018, pet. ref’d). The Texas Court of

Criminal Appeals denied Stepherson’s petition for discretionary review (PD-0298-

18).

         On January 18, 2019, Stepherson executed a state habeas corpus application

(Dkt. 15-19, at 11-29) (WR-89,781-01). The trial court entered findings of fact and

conclusions of law recommending denial of relief (id. at 136-39). On May 15, 2019,

the Texas Court of Criminal Appeals denied the application without written order

on the trial court’s findings (Dkt. 15-15).

         On August 1, 2019, Stepherson filed his petition for a writ of habeas corpus

in these federal proceedings (Dkt. 1; Dkt. 2).



1      Throughout this memorandum opinion, the court’s citations to specific pages in
the record refer to the pagination of docket entries on the court’s electronic case-filing
(“ECF”) system.


2 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 3 of 32



         B.    Factual Background

         Stepherson was convicted of two counts of aggravated robbery.             The

appellate court summarized the facts as follows:

         Jaclyn Bond came home from work around 9:00 p.m. on May 7, 2015.
         She parked in her garage and stepped out of her car. Her now-
         husband, Jeremy Bond, came to the garage to greet her. A man came
         into the garage, pointed a gun at Jaclyn, and said, “Give me
         everything.” The man took Jaclyn’s purse, a bag she was carrying, and
         Jeremy’s phone. He then ran away.

         Jeremy went inside and called 911. While he was reporting the
         incident, Jeremy saw a speeding car coming from the direction that
         the robber had run and reported that as well. Police arrived and
         Jeremy and Jaclyn gave a description of the robber. Jaclyn’s credit
         cards were used that night.

         Detective C. Rogers was assigned to investigate the case. He obtained
         pictures of the video footage depicting the man using Jaclyn’s credit
         cards. He emailed three of the pictures to Jeremy. Jeremy responded,
         saying the person in the photographs appeared to be the same person
         that robbed them. Jaclyn saw the photos but did not positively identify
         the person as the robber due to the angle of the picture.

         Detective Rogers later identified the car Jeremy saw speeding away
         after the robbery. [Stepherson] is the owner of the car. Detective
         Rogers prepared a photo array using [Stepherson]’s driver’s license
         photograph and pictures of other men that look similar to
         [Stepherson]. For the other men, Detective Rogers used pictures
         taken when they were taken into custody for offenses. He could not
         find any photographs of [Stepherson]’s face other than his driver’s
         license picture.

         Three days later, Jeremy and Jaclyn went to the police station to
         determine if they could identify the robber in a photographic array.
         The array was conducted by a different officer who did not know
         which of the men in the array was the suspect. Jaclyn initially focused
         on a person other than [Stepherson] but concluded she was unsure if
         the robber was in the array. Jeremy identified [Stepherson] as the
         robber, saying he had about 85% confidence that [Stepherson] was


3 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 4 of 32



         the robber.

         [Stepherson] filed a motion to suppress the photo array, arguing the
         array was impermissibly suggestive. The trial court held a hearing. At
         the end of the hearing, the trial court denied the motion to suppress,
         finding that the array was not impermissibly suggestive.

Stepherson, 2018 WL 761644, at *1 (footnote omitted). 2

         As explained in the appellate opinion, the still photographs that Detective

Rogers emailed to the Bonds were taken from the surveillance video footage at

Walmart, where Jaclyn Bond’s credit cards were used on the night of the robbery

(Dkt. 15-6, at 41). Jeremy Bond told Rogers that he recognized the person in the

still images as the person who had robbed them, and testified that the person in

the photos had the “[s]ame clothing, same shirt, shaped face, same build” (id. at

41; see id. at 42-43).

         According to their trial testimony and pretrial statements, neither Jeremy

nor Jaclyn Bond remembered whether the person who robbed them had tattoos on

his forearms. See id. at 52; Dkt. 15-7, at 32, 34. Jaclyn Bond testified, however,

that the person’s arms were “toned” (Dkt. 15-7 at 50). Additionally, when viewing

a photo array on May 14, 2015, approximately a week after the robbery, Jaclyn

Bond signed a witness statement that described the person who robbed her as




2       The court also explained that Stepherson’s first trial had ended in mistrial. Id. at
*1 n.1 (“The hearing [on the motion to suppress] was held after a jury had been impaneled
but before evidence had been presented. At the conclusion of the hearing, the trial court
declared a mistrial because a juror had been involved in an automobile collision. One
month later, a new trial began.”).


4 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 5 of 32



having “muscular” forearms (Dkt. 1-1, at 11-12). At trial, Detective Rogers testified

that he did not recall any reports of tattoos on the perpetrator (Dkt. 15-7, at 122).

Trial counsel then asked the court to allow Stepherson to “come roll his sleeves up

to display his tattoos to the jury’ (id. at 122-23). The judge responded, “As long as

[Stepherson] understands that by testifying, he’s waiving his Fifth Amendment

right to remain silent” (id. at 123). Counsel then stated, “We’ll hold off on that

one,” and continued with his cross-examination of Rogers (id. at 122-23).

         On the second day of trial, Stepherson’s trial counsel attempted to bring a

motion in limine to obtain the surveillance videotapes from the areas near where

Jaclyn Bond’s credit cards were used, arguing that the video evidence would be

exculpatory (Dkt. 15-6, at 11-15). The judge denied the request because counsel’s

motion was late and, after repeated questions, counsel could not satisfy the court

that he knew that the video contained exculpatory evidence (id. at 12-15).

         Stepherson raised three issues on appeal, including a claim that the six-

person photo array used to identify him before trial was “tainted.” Stepherson

complained that Detective Rogers previously had emailed still photographs from

the surveillance videotape to the Bonds, and additionally that Stepherson’s

photograph in the array was dissimilar from the other photos. Stepherson, 2018

WL 761644, at *2. The appellate court recited the applicable legal standards:

         A pretrial identification procedure may be so suggestive and
         conducive to mistaken identification that subsequent use of that
         identification at trial denies the accused due process of law. Barley v.
         State, 906 S.W.2d 27, 32–33 (Tex. Crim. App. 1995). In order for a
         photo array to be impermissibly suggestive, the record must show that

5 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 6 of 32



         (1) the out-of-court identification procedure was impermissibly
         suggestive and (2) the suggestive procedure gave rise to a very
         substantial likelihood of irreparable misidentification. Simmons v.
         United States, 390 U.S. 377, 384 . . . (1968). At the motion to suppress,
         the defendant must prove by clear and convincing evidence that the
         out-of-court    identification    procedure        was    impermissibly
         suggestive. Balderas v. State, 517 S.W.3d 756, 792 (Tex. Crim. App.
         2016).

Id. The court then held that the photo array in Stepherson’s case had not been

impermissibly suggestive:

         An impermissibly suggestive analysis seeks to exclude identifications
         of the defendant based on suggestive comments and acts from law
         enforcement officers rather than on the witness's recollection. See
         United States v. Wade, 388 U.S. 218, 228–29 . . . (1967). Jaclyn did
         not identify anyone in the photo array. Accordingly, it cannot be said
         that her identification was based on any impermissibly suggestive
         procedure. See id.

         For Jeremy, we hold [Stepherson] did not establish that showing him
         the emailed pictures and then showing him a photographic array three
         days later was impermissibly suggestive. As Jeremy noted at the
         hearing, the angle of the emailed pictures made it difficult to discern
         facial features. Instead, Jeremy's identification of the robber from the
         emailed pictures was based on clothing and body shape.

         When Jeremy was presented with the photo array, a different officer
         presented the array. That officer did not know who the suspect was.
         The picture of [Stepherson] was different from the ones sent in the
         email, showing [Stepherson]’s face from a straightforward angle.
         [Stepherson]'s body features were not shown, and the clothing was
         different. See Belcher v. State, 661 S.W.2d 230, 232 (Tex. App.–
         Houston [1st Dist.] 1983, pet. ref'd) (affirming showing to
         complaining witness two different photo spreads—two days apart—
         that had different pictures of defendant in each).

Id. at *2-3. The court further held that the use of Stepherson’s driver’s license

photograph in the photographic array had not been impermissibly suggestive:

         [Stepherson] pointed out during the hearing that [Stepherson]'s

6 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 7 of 32



         picture had a lighter background than the other images and that the
         image of him was sharper than the other pictures. Detective Rogers
         testified that he used [Stepherson]'s driver's license photograph in the
         photographic array. For the other men, he used pictures taken when
         they were charged with offenses. He testified [Stepherson]'s driver's
         license picture was the only suitable picture of [Stepherson] he could
         find. There are some differences between the background and
         sharpness in [Stepherson]'s photograph and the other pictures in the
         array. This is not enough, however, to establish that the array was
         impermissibly suggestive. See Barley, 906 S.W.2d at 33 (holding that
         “the procedures utilized might have been suggestive, but
         not impermissibly so” where photo array, out of necessity, contained
         photos with different lighting and background).

Id. at *3. Finally, the court held that Stepherson’s trial counsel had not rendered

ineffective assistance in connection with the photo array because counsel had in

fact raised the issues identified by Stepherson in his motion to suppress. Id.

(“Because he objected to the admission of the photographic array and obtained a

ruling, [Stepherson]'s trial counsel cannot be ineffective for failing to do either of

those things. See TEX. R. APP. P. 33.1(a)”).

         Stepherson then executed a state habeas application with five claims for

relief, including multiple claims that his trial counsel had been constitutionally

ineffective (Dkt. 15-19, at 11-29). The trial court designated three issues for

response (id. at 131-32), and Stepherson’s trial counsel responded by affidavit (id.

at 133-35). The first issue pertained to Stepherson’s forearms and tattoos. Counsel

stated in his affidavit that he and Stepherson had mutually agreed not to show his

forearms to the jury after the trial judge stated that, by doing so, Stepherson would

waive his Fifth Amendment right not to testify:



7 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 8 of 32



         To the best of my recollection, I asked the Judge during this point in
         the case whether Defendant could expose his forearms to show that
         he had no tattoos thereon.[ 3] The Judge informed me that so doing
         would waive Defendant's right to remain silent. At this point
         Defendant, co-counsel, and I decided not to display Defendant's
         forearms. This was a mutually agreed-upon decision based on the
         Judge's aforementioned cautionary statement. I agreed that this
         decision was in the best interest of my client. In a post-trial interview
         one juror told me that he had been interested to see my client's
         forearms. That juror, however, did not make clear to me that seeing
         said forearms would have changed his decision in the jury room

(id. at 133, ¶ 1).     The designated second issue pertained to the surveillance

videotape. Trial counsel averred that he had subpoenaed all camera footage in the

area where Jaclyn Bond’s credit cards were used on the night of the robbery, but

that most footage had been deleted by the time he came on the case:

         Contrary to Defendant's assertions, I subpoenaed or investigated
         every single source of camera footage that Defendant asked me to. I
         was hired by Defendant several months after the incident made
         subject of prosecution, and by that time most relevant video footage
         had been deleted. My office did, however, subpoena all videos from
         Wal-Mart, Shell, and Murphy in the weeks leading up to the trial. A
         hired investigator and I spoke in person with store clerks and
         managers about retrieving the information relevant to this case. I kept
         Defendant constantly apprised of my efforts, so Defendant is fully
         aware of my due diligence with regard to this aspect of the case. . . .

(id. at 134, ¶ 2). The third issue pertained to Stepherson’s claim regarding biased

jurors. Trial counsel stated that Stepherson never objected to any jurors during

voir dire and had told counsel that he was satisfied with the jurors selected:

         I do not recall the exact circumstances Defendant is referring to here.
         As the result of a mistrial at the first setting there were two different

3       Although trial counsel stated in his affidavit that Stepherson had “no tattoos,”
Stepherson claims in these federal habeas proceedings that he had “highly visible and
easily identifiable tattoos.” See, e.g., Dkt. 1, at 23.

8 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 9 of 32



         jury selections in the trial in question. I recall that, at the second
         setting, Defendant had full autonomy and awareness during jury
         selection. Defendant was asked whether he approved of the selection
         process, whether he had any objections, and whether he was satisfied
         with the selection. Defendant answered all of these questions
         affirmatively at the time. Defendant never mentioned thinking the
         jury pool was poisoned by the testimony of other potential jurors.

(id. at 134, ¶ 3). Counsel further stated that the remarks of potential jurors that

had been identified by Stepherson in his state habeas application would not “be

considered irreparably harmful to a potential jury pool” and, in fact, were “useful

in helping the attorneys decide which potential jurors to strike” (id.).

         The state habeas court entered findings of fact and conclusions of law and

credited trial counsel’s affidavit on each of the three issues (id. at 136-39). The

habeas court determined that, after the judge’s warning regarding the waiver of

Stepherson’s right to remain silent, counsel and Stepherson had agreed that it was

in Stepherson’s best interest not to show Stepherson’s forearms to the jury (id. at

137). Second, the court determined that counsel had subpoenaed or investigated

all camera footage that Stepherson requested, including all videos from Wal-Mart,

Shell, and Murphy (id. at 137-38). Third, the court determined that Stepherson

had not raised any issue regarding potential jurors at voir dire, that he expressed

his satisfaction with the selected jurors, and that none of the quotes referenced by

Stepherson would be “irreparably harmful” to a potential jury pool (id. at 138).

The habeas court therefore concluded that trial counsel had not rendered

constitutionally ineffective assistance:



9 / 32
      Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 10 of 32



        In a post-conviction habeas corpus proceeding, the burden of proof is
        upon the applicant. Based on the above Findings of Fact, this Court
        concludes as a matter of law that the applicant’s trial counsel was not
        ineffective, in that, there is no evidence that the allegedly deficient
        performance of the applicant’s trial counsel in any way prejudiced his
        case.

(id.). The court further concluded that Stepherson’s writ did not otherwise show

that Stepherson was entitled to habeas relief, and recommended denial of relief

(id. at 139). The Court of Criminal Appeals denied Stepherson’s application (Dkt.

15-15).

        Stepherson then filed this federal habeas petition.

II.     LEGAL STANDARDS

        A.    Pro Se Pleadings

        Federal courts do not hold pro se habeas petitions “to the same stringent

and rigorous standards as . . . pleadings filed by lawyers.” Hernandez v. Thaler,

630 F.3d 420, 426 (5th Cir. 2011) (internal quotation marks and citation omitted).

“The filings of a federal habeas petitioner who is proceeding pro se are entitled to

the benefit of liberal construction.” Id.

        B.    The Anti-Terrorism and Effective Death Penalty Act

        This federal petition for habeas corpus relief is governed by the applicable

provisions of the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). See

Woodford v. Garceau, 538 U.S. 202, 205-08 (2003); Lindh v. Murphy, 521 U.S.

320, 335-36 (1997). Under AEDPA, federal habeas relief based upon claims that

were adjudicated on the merits by the state courts cannot be granted unless the


10 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 11 of 32



state court’s decision (1) “was contrary to, or involved an unreasonable application

of, clearly established federal law, as determined by the Supreme Court of the

United States” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d);

Early v. Packer, 537 U.S. 3, 7-8 (2002); Cobb v. Thaler, 682 F.3d 364, 372-73 (5th

Cir. 2012).

      Federal courts look to the “last reasoned opinion” as the state court’s

“decision.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see Wilson v. Sellers,

138 S. Ct. 1188, 1192 (2018); Salts v. Epps, 676 F.3d 468, 479 (5th Cir. 2012).

“Where a state court’s decision is unaccompanied by an explanation,” and the

lower courts did not issue a reasoned opinion, “the habeas petitioner’s burden still

must be met by showing there was no reasonable basis for the state court to deny

relief.” Harrington v. Richter, 562 U.S. 86, 98 (2011); see Johnson v. Williams,

568 U.S. 289, 293 (2013) (holding that there is a rebuttable presumption that the

federal claim was adjudicated on the merits when the state court addresses some

claims, but not others, in its opinion).

      Review under AEDPA is “highly deferential” to the state court’s decision.

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). To merit relief under

AEDPA, a petitioner may not merely show legal error in the state court’s “decision.”

White v. Woodall, 572 U.S. 415, 419 (2014) (stating being “merely wrong” or in

“clear error” will not suffice federal relief under AEDPA). AEDPA review exists

only to “guard against extreme malfunctions in the state criminal justice systems.”

11 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 12 of 32



Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (internal citation and quotation

marks omitted). “[F]ocus[ing] on what a state court knew and did,” Cullen v.

Pinholster, 563 U.S. 170, 182 (2011), AEDPA requires inmates to “‘show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.’” Woodall, 572 U.S. at

419-20 (quoting Richter, 562 U.S. at 103). “If this standard is difficult to meet, that

is because it was meant to be.” Richter, 562 U.S. at 102.

      For questions of law or mixed questions of law and fact adjudicated on the

merits in state court, this court may grant habeas relief under 28 U.S.C.

§ 2254(d)(1) only if the state-court decision “was contrary to, or involved an

unreasonable application of, clearly established” Supreme Court precedent. See

Kittelson v. Dretke, 426 F.3d 306, 318 (5th Cir. 2005). Under the “contrary to”

clause, this court may afford habeas relief if the state court “reaches a legal

conclusion in direct conflict with a prior decision of the Supreme Court or if it

reaches a different conclusion than the Supreme Court on materially

indistinguishable facts.” Matamoros v. Stephens, 783 F.3d 212, 215 (5th Cir. 2015)

(internal quotation marks and citations omitted). To constitute an “unreasonable

application” of clearly established federal law, the state court’s determination

“must be objectively unreasonable, not merely wrong; even clear error will not

suffice.” Woods, 135 S. Ct. at 1376 (internal citation and quotation marks omitted).



12 / 32
       Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 13 of 32



         On factual issues, AEDPA precludes federal habeas relief unless the state

court’s adjudication of the merits was based on an “unreasonable determination of

the facts in light of the evidence presented in the state[-]court proceeding.” See 28

U.S.C. § 2254(d)(2); Martinez v. Caldwell, 644 F.3d 238, 241-42 (5th Cir. 2011).

         C.     Summary-Judgment Standard

         In ordinary civil cases, a district court considering a motion for summary

judgment is required to construe the facts of the case in the light most favorable to

the non-moving party. See Anderson v. Liberty Lobby, 477 U.S. 242, 255

(1986). “As a general principle, Rule 56 of the Federal Rules of Civil Procedure,

relating to summary judgment, applies with equal force in the context of habeas

corpus cases.” Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000). However,

AEDPA modifies summary-judgment principles in the habeas context, and Rule 56

“applies only to the extent that it does not conflict with the habeas rules.” Smith v.

Cockrell, 311 F.3d 661, 668 (5th Cir. 2002), overruled on other grounds by

Tennard v. Dretke, 542 U.S. 274 (2004); see Torres v. Thaler, 395 F. App’x 101,

106 n.17 (5th Cir. 2010). “Therefore, § 2254(e)(1)—which mandates that findings

of fact made by a state court are presumed to be correct—overrides the ordinary

summary judgment rule that all disputed facts must be construed in the light most

favorable to the nonmoving party.” Smith, 311 F.3d at 668.

III.     ANALYSIS

         Stepherson’s federal petition brings five grounds for relief, one of which is a

five-part claim that his trial counsel was constitutionally ineffective.           The

13 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 14 of 32



respondent’s summary-judgment motion does not argue that his claims are

unexhausted, time-barred, or successive.      The court will address each claim in

turn.

        A.    Fifth Amendment Claim

        Stepherson argues that the trial court violated his constitutional rights in

connection with his privilege against self-incrimination. To qualify for the Fifth

Amendment privilege against self-incrimination, a communication must be (1)

testimonial in character, (2) incriminating, and (3) compelled. United States v.

Velasquez, 881 F.3d 314, 337 (5th Cir. 2018) (citing United States v. Hubbell, 530

U.S. 27, 34 (2000)). Stepherson argues that the trial court erred when the judge

warned trial counsel that, if Stepherson displayed his forearms for the jury, he

would waive his right not to testify. Based on Velasquez and other authority, he

argues that his tattooed forearms were physical evidence, rather than testimony,

and should not have implicated his right against self-incrimination. The Velasquez

court stated:

        The prohibition of compelling a man in a criminal court to be a witness
        against himself is a prohibition of the use of physical or moral
        compulsion to extort communications from him, not an exclusion of
        his body as evidence when it may be material. If a tattoo is simply
        relied upon to identify a defendant, then the Fifth Amendment
        privilege against self-incrimination is not offended.

Id. at 337-38 (internal quotation marks and citations omitted) (citing Schmerber

v. California, 384 U.S. 757, 763 (1966); Holt v. United States, 218 U.S. 245, 252-

53 (1910); Tasco v. Butler, 835 F.2d 1120, 1124 (5th Cir. 1988)). The court held


14 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 15 of 32



that the Velasquez defendants’ tattoos were “analogous to physical evidence

unprotected by the Fifth Amendment rather than being testimonial in character”

because “[a]ll of the information that gave interpretation to the meaning of [the]

tattoos was conveyed through the testimony of [other witnesses], not [the

d]efendants.” Id. at 338.

      In this case, Stepherson argues that his forearms would have been

exculpatory evidence because they had visible, identifiable tattoos.              By

Stepherson’s account, however, he was not compelled to display his forearms and,

if he had been permitted to display them, they would not have been incriminating.

Therefore, Stepherson was not compelled to provide self-incriminating testimony,

and the privilege against self-incrimination is not directly applicable to the habeas

claims before the court.

      The Fourteenth Amendment’s Due Process Clause protects a state

defendant’s right to a fundamentally fair trial. Rogers v. Lynaugh, 848 F.2d 606,

608 (5th Cir. 1988) (citing, inter alia, Darden v. Wainwright 477 U.S. 168, 181

(1986)); Kirkpatrick v. Blackburn, 777 F.2d 272, 278 (5th Cir. 1985) (citing, inter

alia, United States v. Bagley, 473 U.S. 667 (1985)). On habeas review, a petitioner

bringing a claim based on a trial error must show that the error had a “substantial

and injurious effect or influence in determining the jury’s verdict.” Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993) (internal citation and quotation marks

omitted). In other words, to warrant habeas relief, a petitioner must show that he



15 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 16 of 32



was prejudiced by the trial court’s error. Id.; see Rhoades v. Davis, 914 F.3d 357,

368 (5th Cir. 2019).

      Stepherson argues that he was prejudiced because, “had he been allowed to

display highly visible and easily identifiable tattoos, the jury would have agreed

that he was the victim of irreparable mistaken identification” (Dkt. 1, at 23). He

also argues that the Bonds’ identification of him was crucial because, without it,

“the State had no evidence to substantiate the charge of aggravated robbery” (id.

at 19). He alleges that the prosecution’s witnesses were not sufficiently certain of

their identification of him and that their identifications were subtly coerced by the

prosecution (id. at 20).

      However, the trial transcripts show that the Bonds had no recollection of

whether the person who robbed them had tattoos on his forearms or not. Jeremy

Bond testified that he did not remember “any sort of tattoos or anything on his

forearms” (Dkt. 15-6, at 52). Jaclyn Bond stated that thee perpetrator’s forearms

were “toned” or “muscular” (Dkt. 1-1, at 11-12; Dkt. 15-7, at 50), but also that she

did not remember whether he had tattoos on his arms (id. at 32, 34). Detective

Rogers also testified that he did not remember any conversations or reports about

tattoos (id. at 122). Rather, Jeremy Bond’s initial identification of the perpetrator

from the still photographs was based on his physical build, the shape of his face,

and his plain white shirt, black pants, and sneakers (Dkt. 15-6, at 51-52). Jeremy

Bond later identified Stepherson’s driver’s license photograph in a six-person

photo array, without relying on tattoos or forearms as identifying characteristics,

16 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 17 of 32



and stated that he was “85% sure” of the identification (id. at 55). Additionally,

the prosecution’s case against Stepherson was not based solely on the Bonds’

identification, but also on Stepherson’s use of Jaclyn Bond’s credit card on the

evening of the robbery, the presence of Stepherson’s vehicle near the scene, and

other incriminating evidence. Stepherson does not demonstrate that his forearms

would have been a “crucial, critical, or highly significant factor in the context of

[his] entire trial.” See Bridge v. Lynaugh, 838 F.2d 770, 772 (5th Cir. 1988).

      Stepherson fails to demonstrate that the non-display of his forearms to the

jury had a “substantial or injurious effect” on the jury’s verdict. See Brecht, 507

U.S. at 637.    His conclusory allegations that he was harmed are insufficient to

defeat summary judgment or to demonstrate that the state habeas court’s denial

of his claim was contrary to clearly established law or unreasonable under

§ 2254(d).

      B.       Brady v. Maryland Claim

      Stepherson argues that prosecution violated his due-process rights when it

failed to disclose surveillance video from Walmart, Shell, and Murphy, which he

claims would have been exculpatory.

      The Due Process Clause requires the prosecution to disclose material

evidence that is favorable to the defense and material to either guilt or punishment.

Brady v. Maryland, 373 U.S. 83 (1963). This duty to disclose “extends to all

evidence known not just to the prosecutors, but ‘to the others acting on the

government’s behalf in the case, including the police.’” Floyd v. Vannoy, 894 F.3d

17 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 18 of 32



143, 161-62 (5th Cir. 2018) (quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)). A

successful Brady claim requires a showing that “the prosecution suppressed

evidence,” that the suppressed evidence was “favorable to the defense” and

“material to either guilt or punishment,” and that the evidence “was not

discoverable using due diligence.” Prystash v. Davis, 854 F.3d 830, 837 (5th Cir.

2017).     Evidence is material under Brady “where it simply demonstrates ‘a

reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different.’” Floyd, 894 F.3d at 166

(quoting Youngblood v. West Virginia, 547 U.S. 867, 870 (2006)).

         In this case, Stepherson argues that prosecutors violated Brady because they

failed to obtain and disclose surveillance video:

         In the instant case [Stepherson] was connected to offense charge[d]
         through the use of credit cards taken during a criminal transaction.
         Detective Rogers, the lead detective contacted [Stepherson] by phone
         and [Stepherson] explained to Rogers how he came to be in possession
         of said credit cards. . . . Rogers was told by [Stepherson] that he had
         acquired the credit card from an unidentified female in the Walmart
         parking lot. Through negligence or indifference Rogers opted not to
         collect exculpatory video information that would have substantiated
         [Stepherson’s] claim as to how he came to be in possession of the
         credit cards.

(Dkt. 1, at 26). Stepherson argues it was unfair to have stills from the video but not

the video itself, stating without explanation that the stills “tended to favor the

prosecution” (Dkt. 1, at 26).        He also argues that the video would have

“contradicted” the prosecution’s timeline, apparently because it allegedly showed

the presence of Stepherson’s vehicle at the Shell station “during the approximate


18 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 19 of 32



time of the robbery” (id. at 31), which was in a different location. Detective Rogers

testified that he did not get a copy of the Shell station’s surveillance video from the

station manager, but that he watched the entire video and that Stepherson did not

appear on it (Dkt. 15-7, at 102-03). He stated on cross, “I admit I should have

[gone] back and got the videos,” but also testified that “there was nothing in the

videos that would have showed anything different than the still shots that were

taken of the videos.” (id. at 125).

      Stepherson’s Brady claim fails because he has not shown that the

prosecution suppressed the video evidence. In fact, Stepherson’s arguments rely

on documents and testimony that were in the trial record and, therefore, known to

Stepherson and his counsel during trial (Dkt. 1, at 26-32 (citing trial testimony and

exhibits)). Rogers testified at length about the videos, and Stepherson’s counsel

cross-examined Rogers on the issue (Dkt. 15-7, at 125-27). The state habeas court

found that trial counsel was aware of the videos before trial but could not obtain

them because, by the time he was hired for the case, the videos had been destroyed.

Because the defense was aware at trial that these videos existed, the prosecution

did not suppress the evidence. See West v. Johnson, 92 F.3d 1385, 1399 (5th Cir.

1996) (“Evidence is not suppressed if the defendant either knew, or should have

known, of the essential facts permitting him to take advantage of any exculpatory

evidence”) (internal quotation marks and citations omitted).

      Additionally, Stepherson has not demonstrated that the video evidence was

“favorable” or “material” as Brady requires. See Floyd, 894 F.3d at 161. He makes

19 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 20 of 32



the conclusory statement that the still photos from the video were more

incriminatory than the videotape (Dkt. 1, at 26), but offers no specific facts to

support his assertion. See Dkt. 17 at 4 (stating without elaboration that “[i]t would

have made the trial fundamentally fair to have the entire video from which the

SCREEN SHOTS were taken”). Moreover, at trial, when counsel requested to file

a late motion for the videotaped evidence, counsel could not articulate specific facts

supporting his argument that the evidence would have been favorable (Dkt. 15-6,

at 12-15).

      Stepherson therefore fails to show a Brady violation or to demonstrate that

the state habeas court’s denial of his claim was contrary to clearly established law

or unreasonable under § 2254(d).

      C.     Jury Claim

      Stepherson argues that his Fifth Amendment right to a fair trial was violated

because several venire persons were permitted to make comments during voir dire

that were generally prejudiced against criminal defendants, therefore “tainting”

the entire venire. The Sixth Amendment to the Constitution guarantees criminal

defendants a trial by an impartial jury. The “bias of a prospective juror may be

actual or implied; that is, it may be bias in fact or bias conclusively presumed as a

matter of law.” Solis v. Cockrell, 342 F.3d 392, 395 (5th Cir. 2003) (internal

quotation marks and citation omitted).

      In this case, Stepherson complains that multiple jurors made comments

during voir dire that were biased against the presumption of innocence, a

20 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 21 of 32



defendant’s right not to testify, and the offense of aggravated robbery (Dkt. 1, at

54-59). However, none of the prospective jurors Stepherson identifies in his

petition as being biased were actually seated on his jury. 4 To the extent Stepherson

asserts that the entire venire panel was “poisoned” by the voir dire questioning, he

provides no facts sufficient to overcome the state habeas court determined that

there was no irreparable harm:

      None of the quotes provided by [Stepherson] would be considered
      irreparably harmful to a potential jury pool. The questions also
      formed the basis of counsel’s trial strategy (approved of by
      [Stepherson]) and were considered useful in helping the defense
      attorneys to decide which potential jurors to strike.

(Dkt. 15-19, at 138).

      Stepherson fails to show that jurors were biased against him or to

demonstrate that the state habeas court’s denial of his claim was contrary to clearly

established law or unreasonable under § 2254(d).

      D.      Ineffective Assistance of Counsel

      Stepherson claims that his trial counsel was constitutionally ineffective,

bringing five separate claims. Under Strickland v. Washington, 466 U.S. 668

(1984), a criminal defendant claiming ineffective assistance of counsel must show

that defense counsel rendered deficient performance and that the defendant was

prejudiced:




4      See id. (naming prospective jurors Allen, Demouy, Wiggins, Thomas, Townsend,
Smith, Taylor, Rhodes, Eaton, James, and Brinkley); Dkt. 15-5, at 172-73 (list of seated
jurors).

21 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 22 of 32



      To demonstrate deficient performance, the defendant must show that,
      in light of the circumstances as they appeared at the time of the
      conduct, “counsel’s representation fell below an objective standard of
      reasonableness” as measured by “prevailing professional
      norms.” There is a “strong presumption that counsel’s conduct falls
      within the wide range of reasonable professional assistance.” . . . .

      To demonstrate prejudice under Strickland, [the defendant] must
      show that counsel’s deficient performance was “so serious as to
      deprive him of a fair trial, a trial whose result is reliable.” This requires
      the showing of a reasonable probability that but for counsel’s
      deficiencies, the result of the proceeding would have been different.

Rhoades v. Davis, 852 F.3d 422, 431-32 (5th Cir. 2017) (quoting Strickland, 466

U.S. at 687-89, 694).       Strickland defines a “reasonable probability” as “a

probability sufficient to undermine confidence in the outcome.” Strickland, 466

U.S. at 694. This requires a “substantial, not just conceivable, likelihood of a

different result.” Pinholster, 563 U.S. at 189 (internal citation and quotation marks

omitted). The petitioner’s burden to show a “reasonable probability” of changed

outcome is less than a preponderance:

      The question is not whether the defendant would more likely than not
      have received a different verdict . . . but whether in its absence he
      received a fair trial, understood as a trial resulting in a verdict worthy
      of confidence.

Kyles, 514 U.S. at 434; see United States v. Dominguez Benitez, 542 U.S. 74, 83 n.

9 (2004). The prejudice inquiry is focused on the “fairness of the trial and the

reliability of the . . . verdict in light of any errors made by counsel, and not solely

the outcome of the case.” White v. Thaler, 610 F.3d 890, 912 (5th Cir. 2010)

(internal citations and quotation marks omitted).



22 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 23 of 32



      Review of counsel’s performance is deferential, and counsel enjoy a strong

presumption that their conduct is within the “wide range” of the bounds of

professional norms. Strickland, 466 U.S. at 689. A petitioner’s burden is to show

“that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. Any

“strategic decisions” made by trial counsel “must be given a strong degree of

deference.” Rhoades, 852 F.3d at 432.

      On habeas review, when a state court has adjudicated a claim of ineffective

assistance of counsel on the merits, the petitioner bears an especially heavy

burden. The question is not whether the state court’s application of Strickland was

incorrect, but rather whether it was unreasonable.

      The standards created by Strickland and § 2254(d) are both highly
      deferential, and when the two apply in tandem, review is doubly
      so. The Strickland standard is a general one, so the range of
      reasonable applications is substantial. Federal habeas courts must
      guard against the danger of equating unreasonableness
      under Strickland with unreasonableness under § 2254(d). When §
      2254(d) applies, the question is not whether counsel’s actions were
      reasonable. The question is whether there is any reasonable argument
      that counsel satisfied Strickland’s deferential standard.

Richter, 562 U.S. at 105 (internal citations and quotation marks omitted). See

Trottie v. Stephens, 720 F.3d 231, 240-41 (5th Cir. 2013) (“‘even a strong case for

relief does not mean the state court’s contrary conclusion was unreasonable’”

(quoting Richter, 562 U.S. at 102)).

            1.     Fifth Amendment

      Stepherson first claims that his trial counsel was ineffective because he failed

23 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 24 of 32



to object when the court warned that he could not show his forearms to the jury

without waiving his Fifth Amendment right against self-incrimination. Stepherson

cites to authority supporting his argument that displaying his forearm would not

have waived his right. See Velasquez, 881 F.3d at 337-38 (“If a tattoo is simply

relied upon to identify a defendant, then the Fifth Amendment privilege against

self-incrimination is not offended”). He argues that his defensive strategy at trial

was to show his “slender” and “tattooed” forearms, in contrast with Jaclyn Bond’s

statements that his arms were “toned” or “muscular” (Dkt. 17, at 8).

      The respondent argues that trial counsel made a reasonable strategic

decision and that Stepherson therefore cannot show deficient performance. The

court need not decide whether Stepherson has demonstrated deficient

performance because, for the reasons held above in connection with his Fifth

Amendment claim, he has failed to show prejudice. As both of the Bonds testified

at Stepherson’s trial, neither recalled whether the person who robbed them had

tattoos on his forearms (Dkt. 15-6, at 52; Dkt. 15-7, at 32, 34). As stated above, the

Bonds’ identification of Stepherson was not linked to his tattoos or his forearms,

and the prosecution presented other incriminating evidence including

Stepherson’s use of Jaclyn Bond’s credit card.     Although Stepherson makes the

conclusory statement that, if jurors had seen his tattoos, they would have been

convinced of a “misrepresentation” and acquitted him, he cites to no specific facts

that could show a “reasonable probability” that the verdict would have been



24 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 25 of 32



different. See Rhoades, 852 F.3d at 432. 5 Additionally, Stepherson fails to show

that he is entitled to habeas relief under § 2254(d)’s deferential standards.

             2.     Brady Claim

      Second, Stepherson claims that his counsel was ineffective because he was

not diligent regarding Brady material, in particular, the surveillance videotape.

      Stepherson fails to demonstrate that counsel’s performance was deficient in

connection with the videos. On state habeas review, the court determined that trial

counsel had subpoenaed or investigated all video evidence but that, by the time he

was hired, most footage had been deleted. In these proceedings, Stepherson

identifies no facts that could overcome the state habeas court’s determination.

      Additionally, Stepherson fails to show prejudice under Strickland because,

as held above in connection with his Brady claim, he has failed to show that the

video evidence was suppressed or exculpatory. Stepherson has failed to show a

“reasonable probability” that the verdict would have been different if his counsel

had been diligent regarding Brady material. See Rhoades, 852 F.3d at 432.

      For essentially the same reasons, Stepherson also fails to show that he is

entitled to habeas relief under § 2254(d)’s deferential standards.

             3.     Surveillance Video and Pretrial Motions

      Third, Stepherson argues that his counsel was ineffective because he failed




5     Stepherson’s claims that one juror expressed curiosity after trial about whether
Stepherson had tattoos (see Dkt. 1, at 61) is insufficient to demonstrate that the juror
would have voted to acquit him if the juror had seen his forearms.

25 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 26 of 32



to timely file motions to suppress and motions in limine regarding the surveillance

videotape and still photographs from the videotapes (Dkt. 1, at 40-46; Dkt. 17, at

9-12). He cites to a portion of the transcript from the second day of trial in which

his counsel appeared to acknowledge that his office may not have timely filed a

motion to suppress on Stepherson’s behalf, although counsel also appears to state

that he filed a motion in limine on the same topic (Dkt. 15-6, at 11-12). The trial

court denied counsel’s request to file a new motion, stating “Your timing on this is

late. Your Motion to Suppress was heard already. Your Motion in Limine was

never presented” (id. at 15).

      To the extent Stepherson faults trial counsel for not obtaining the videotaped

evidence, he has not shown deficient performance or prejudice because, as stated

above, he has not sufficiently overcome the state habeas court’s determination that

the evidence was destroyed before trial counsel was hired (Dkt. 15-19, at 137-38).

Stepherson has made no showing of a “reasonable probability” that the result of

his trial would have been different if counsel had made the motions or obtained

the videotape, because he has not demonstrated that the videotape would have

been favorable to his defense. See Rhoades, 852 F.3d at 432.

      To the extent Stepherson bases his claim on counsel’s failure to suppress the

still images from the videotapes, he fails to show prejudice under Strickland

because, as held above, he relies only on conclusory statements that the still images

from the videotapes were more inculpatory than the videotapes themselves.

      For essentially the same reasons, Stepherson also fails to show that he is

26 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 27 of 32



entitled to habeas relief under § 2254(d)’s deferential standards.

             4.    Suggestive Identification Procedures

      Stepherson claims that trial counsel was ineffective in connection with the

six-person photo array, which included Stepherson’s driver’s license photo. He

argues that law enforcement violated procedures and his rights when they

presented the Bonds with a photograph of Stepherson was lighter than the others,

and that trial counsel failed to preserve error (Dkt. 1, at 47-50; Dkt. 17, at 12-13).

The appellate court rejected this argument, holding that Stepherson’s counsel had

not rendered deficient performance because counsel had, in fact, moved to

suppress the array on this basis and obtained a ruling from the trial court:

      As we have observed in [Stepherson]’s first issue, his attorney did
      raise this as a ground to suppress the photographic array. The trial
      court ruled on this ground, finding, “Further, in reviewing the photo
      lineup ... I will find that the photos that were used were not
      dissimilar.... All six photos were very similar insofar as the individuals
      depicted [and] did not impermissibly suggest one individual over ...
      any of the six.” Because he objected to the admission of the
      photographic array and obtained a ruling, [Stepherson]’s trial counsel
      cannot be ineffective for failing to do either of those things. See TEX.
      R. APP. P. 33.1(a).

Stepherson, 2018 WL 761644, at *3. Stepherson presents no facts sufficient to

overcome this state-court decision, and fails to show that he is entitled to relief

under Strickland or § 2254(d).

             5.    Jury Claims

      Fifth, Stepherson claims that his trial counsel was ineffective because

counsel failed to object to two potential jurors, Allen and Demouy, who made


27 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 28 of 32



biased comments during voir dire about the presumption of innocence and other

topics (Dkt. 1, at 51-52). He argues that the jury box “is a holy place” and that the

poisonous remarks by some venirepersons caused his trial to be “stillborn” (Dkt.

17, at 15). However, as Stepherson acknowledges, both prospective jurors he

identifies were challenged for cause and were not seated on the jury that convicted

him (Dkt. 1, at 58; see Dkt. 15-5, at 36-37, 48-50, 172-73).

      As stated above, the state habeas court found that Stepherson raised no

objections with his counsel and expressed his satisfaction with the selected jurors,

determining that “[n]one of the quotes provided by [Stepherson] would be

considered irreparably harmful to a potential jury pool” and that the voir dire

questions were “considered useful in helping the defense attorneys to decide which

potential jurors to strike” (Dkt. 15-19, at 138). The court therefore found no

deficient performance. Additionally, because the two venire persons about whom

Stepherson makes specific complaints were not seated on the jury, he fails to show

prejudice.

      Stepherson fails to show that his counsel was constitutionally ineffective

under Strickland and additionally fails to demonstrate that he is entitled to habeas

relief under § 2254(d).

      E.     Actual Innocence

      In his final claim, Stepherson argues that habeas relief is warranted because

he is actually innocent (Dkt. 1, at 60-61). He relies on Herrera v. Collins, 506 U.S.



28 / 32
    Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 29 of 32



390 (1993), and Schlup v. Delo, 513 U.S. 298 (1995). 6 “Actual innocence means

‘factual innocence and not mere legal insufficiency.’” United States v. Jones, 172

F.3d 381, 384 (5th Cir. 1999) (quoting Bousley v. United States, 523 U.S. 614, 623

(1998)).

      A petitioner who claims that he is actually innocent of the underlying
      crime must show that, based on reliable evidence not presented at
      trial by reason of a constitutional violation, it is more likely than not
      that no reasonable juror would have convicted him in light of the new
      evidence.

Morris v. Dretke, 90 F. App’x 62, 68 (5th Cir. 2004) (citing Calderon v. Thompson,

523 U.S. 538 (1998); Schlup, 513 U.S. 298).

      Stepherson’s argument for his actual innocence claim relies on the trial

court’s warning when he requested to display his forearms to the jury:

      [Stepherson] asserts he is a victim of irreparable misidentification. To
      establish his actual innocence, [Stepherson] requested of the court to
      display his clearly identifiable tattoos, prominently displayed on both
      arms, from wrist to elbow, for the [j]ury’s determination. . . . [D]ue
      process and the interest of justice warranted the displaying of his
      tattoos before the jury, which would have proven exculpatory and
      would have established the improbability of the [complaining
      witnesses] missing the highly visible and identifiable tattoo,
      prominently displayed on both forearms.

(Dkt. 1, at 61). Stepherson also relies on his assertion that one juror told trial

counsel after the conviction that the juror was looking at the Walmart video to try

to spot tattoos, but that the “video quality was too poor,” claiming that if the juror




6     The respondent does not concede application of Schlup, arguing that Herrera’s
more demanding standard applies and that Stepherson’s claim fails because he has not
shown an independent constitutional violation as Herrera requires.

29 / 32
      Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 30 of 32



had seen Stepherson’s tattoos “he would not have convicted” (id.).

        Stepherson fails to make the required showing that, more likely than not,

“no reasonable juror would have convicted him” if his forearms had been

displayed. See Morris, 90 F. App’x at 68. The trial record shows that the Bonds

did not recall whether or not the perpetrator had tattooed forearms. Moreover, as

stated above, the prosecution had sufficient incriminating evidence supporting the

conviction that would not have been affected by the display of Stepherson’s

forearms, including his use of Jaclyn Bond’s credit card.                Additionally,

Stepherson’s assertion that one juror expressed curiosity about his tattoos is

plainly insufficient to show that the juror would have voted to acquit if he had seen

Stepherson’s forearms.

        Stepherson fails to satisfy the required showing for an actual innocence

claim, and fails to demonstrate that he is entitled to habeas relief under § 2254(d).

IV.     CERTIFICATE OF APPEALABILITY

        Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate

of appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell,

537 U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases

requires a district court to issue or deny a certificate of appealability when entering

a final order that is adverse to the petitioner.

        A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2),

which requires a petitioner to demonstrate “‘that reasonable jurists would find the

30 / 32
     Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 31 of 32



district court’s assessment of the constitutional claims debatable or wrong.’”

Tennard, 542 U.S. at 282 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Under the controlling standard, a petitioner must show “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El, 537 U.S. at 336 (internal

citation and quotation marks omitted).        Where denial of relief is based on

procedural grounds, the petitioner must show not only that “jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right,” but also that they “would find it debatable whether the

district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000). After careful review of the record and the applicable law, the court

concludes that reasonable jurists would not find its assessment of the claims

debatable or wrong. Because the petitioner does not allege facts showing that his

claims could be resolved in a different manner, a certificate of appealability will

not issue in this case.

V.     CONCLUSION

       For the reasons stated above the court orders that:

       1.    The respondent’s motion for summary judgment (Dkt. 13) is granted;



31 / 32
   Case 3:19-cv-00247 Document 20 Filed on 09/30/20 in TXSD Page 32 of 32



      2.    The petition for a writ of habeas corpus (Dkt. 1) filed by Waymon
            Stepherson is dismissed; and

      3.    A certificate of appealability is denied.

      The Clerk will provide a copy of this order to the parties.
                                       30th day of September
      Signed on Galveston Island this ____                            , 2020.


                                       ____________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




32 / 32
